Citation Nr: 0119988	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  97-27 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the residuals of 
bilateral hip replacements, claimed as due to or aggravated 
by a service-connected right ankle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to June 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to service connection for 
bilateral hip replacements.  He subsequently perfected a 
timely appeal regarding that issue. 

The record reflects that this case has come before the Board 
on two previous occasions.  In September 1998, the Board 
remanded the veteran's case for additional evidentiary 
development.  In March 2000, the Board once again remanded 
the veteran's case, after determining that the development 
requested in its previous remand had not been completed.  As 
will be discussed in greater detail below, the Board believes 
that the requested development has now been completed to the 
extent necessary under the circumstances.  Thus, the Board 
will proceed to issue a decision at this time. 

In a Substantive Appeal (VA Form 9) dated in August 1997, the 
veteran indicated that he wished to appear at a personal 
hearing before a Member of the Board.  Thereafter, in 
November 1997, the veteran presented testimony at a personal 
hearing before a Hearing Officer at the RO.  A transcript of 
this hearing was obtained and associated with the claims 
folder.  In June 1999, the RO issued a letter to the veteran 
requesting clarification as to whether he still wished to 
appear at a personal hearing before a Member of the Board.  
The RO explained that such a hearing must be conducted in 
Washington, D.C., because Members do not travel to the 
Baltimore RO to conduct hearings.  The RO advised the veteran 
that he should respond to this letter within 30 days, and 
that, if he did not, the RO would proceed with forwarding his 
case to the Board.  There is no indication in the record that 
any response was subsequently received from the veteran.  
Thereafter, his case was forwarded to the Board for final 
adjudication.


FINDING OF FACT

The competent and probative evidence of record is in 
approximate equipoise as to whether the veteran's 
degenerative arthritis of the hips was aggravated beyond its 
natural course by his service-connected right ankle disorder.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, service 
connection for the residuals of bilateral hip replacements is 
warranted, to the extent that such disabilities were 
aggravated by his service-connected right ankle disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2000)


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
complaints or treatment regarding his hips.  These records 
show that, in 1984, the veteran began to experience recurring 
pain in his right ankle.  He was treated with repeated 
castings, which failed to provide relief.  Eventually, in 
January 1988, he underwent arthroscopic debridement with 
arthrotomy of the right ankle.

Private medical records reveal that in 1992, the veteran was 
receiving ongoing treatment from Dr. M.F., a private 
physician, for his right ankle.  In an April 1992 medical 
report, Dr. M.F. noted that the veteran had a long history of 
right ankle problems, with an arthroscopy and arthrotomy of 
the right ankle in 1987.  The veteran reported that he was 
experiencing persistent pain, particularly in the morning and 
during any attempts at strenuous or athletic behavior.  In 
July 1992, Dr. M.F. performed an arthroscopy of the veteran's 
right ankle, with chondroplasty of the tibial plafond and 
talar dome.

Subsequent private medical records show that, in August 1995, 
the veteran was seen for the first time with complaints 
regarding his left hip.  It was noted by the treating 
physician, Dr. J.M., that the "pre-disposing" injury to the 
hip appeared to have occurred while performing karate.  The 
veteran was apparently performing a high-kick, and was going 
into someone's shoulder when the person walked into him.  The 
veteran reported that he felt pain, and that he heard a loud 
pop in his hip.  Dr. J.M. found that x-rays showed a bone 
spur in the lateral neck and definite joint space narrowing 
compared to x-rays from a year and a half before.  The 
physician concluded that the working diagnosis for this 
injury was going to be chondrolysis, which was likely only 
going to continue to get worse.  Dr. J.M. determined that, 
despite his youthful age, the veteran needed a total hip 
replacement, to include a dual geometry cup.  The following 
month, the veteran underwent a total left hip replacement. 

In an August 1996 medical report, Dr. J.M. noted that the 
veteran was being evaluated for his left hip and right ankle, 
and for new right hip problems.  It was noted that the 
veteran's left hip was continuing to give him trouble when he 
kept his weight on it for too long.  The veteran reported 
that he was beginning to experience symptoms in his right 
hip, which were similar to the first symptoms he had 
experienced in his left hip.  X-rays revealed a little bit of 
degenerative changes in the right hip, with some spurring of 
the superior lateral lip of the femoral head, and some loose 
cartilaginous areas with some ossification bodies, probably 
four or five in number.  In October 1996, Dr. J.M. determined 
that the veteran's right hip was not doing well.  The 
physician noted that he was unable to find anything to 
indicate significant abnormalities in the right hip, and he 
determined that he would continue with conservative 
treatment.  Thereafter, the physician concluded that a right 
hip replacement was necessary, and the surgery was performed 
in December 1996.

In January 1997, the veteran filed claims of entitlement to 
service connection for degenerative joint disease of the 
right ankle and both hips.  In the June 1997 rating decision, 
the RO granted service connection for degenerative joint 
disease of the right ankle, and assigned a 20 percent 
disability rating.  In that decision, the RO also denied 
service connection for bilateral hip replacements.  The 
veteran subsequently submitted a timely Notice of 
Disagreement regarding this denial.

In May 1997, the veteran underwent a VA orthopedic 
examination.  The veteran reported that he developed 
degenerative joint disease in his hips while in service.  The 
VA examiner noted that he could not explain the process 
because he did not have access to the veteran's medical 
records or claims folder.  The VA examiner indicated that he 
could not perform a full examination of a hip with regard to 
range of motion because of the hip replacements.  The VA 
examiner noted a clinical assessment of status post severe 
degenerative disease of both hips requiring total hip 
replacement.  A diagnosis of degenerative disease of the 
right ankle was also noted.  The VA examiner concluded that 
all of these disease processes appeared to have begun in the 
military, and are related.

In his Substantive Appeal (VA Form 9) submitted in August 
1997, the veteran asserted that the degenerative joint 
disease present in his right ankle is part of the same 
disease process that led to degenerative joint disease in his 
hips.  In support of this assertion, he submitted a July 1997 
statement from Dr. J.M., in which the physician indicated 
that the veteran was experiencing continued deterioration in 
his hips, with evidence of some avascular necrosis.  The 
physician concluded that it was his clinical judgment that 
the veteran had degenerative joint disease of a nontraumatic 
type, and that he had a high probability of other joints 
being affected.

In November 1997, the veteran presented testimony at a 
personal hearing at the RO.  He asserted that the 
degenerative arthritis in his hips was part of the same 
disease process that has been present in his right ankle 
since service.  He also asserted that he had been told by his 
private physicians that his bilateral hip disorder is related 
to his service-connected right ankle disorder.

In February 1998, the RO submitted the veteran's claims 
folder to a VA physician, Dr. W., in order to obtain an 
opinion regarding the etiology of his claimed bilateral hip 
replacements.  In a detailed report, Dr. W. provided a 
summary of the veteran's documented medical history, and 
concluded the claimed hip condition did not appear to be 
related to service.  In support of this conclusion, the VA 
physician pointed to the fact that there was no evidence of 
complaints or treatment for hip pain during service, and the 
fact that the first time the veteran sought treatment for his 
hip was six years after service.  Dr. W. acknowledged that 
long-term mechanical stress from a joint, such as the right 
ankle, could possibly cause secondary degenerative arthritis 
problems in another joint.  The VA physician found, however, 
that such a process usually took many years, and both the 
veteran's young age and the rapid progression of his hip 
disease go against his ankle condition as being the primary 
underlying problem causing his bilateral hip disorder.  Dr. 
W. further found that a bone scan and x-ray reports were 
consistent with a diagnosis of avascular necrosis.  The VA 
physician suggested that this was likely the cause of his 
left hip problems, as degenerative joint disease occurred as 
a secondary event in 43 to 72 percent of patients with 
avascular necrosis.

As noted above, this case was remanded to the RO by the Board 
in September 1998 for additional evidentiary development.  
The Board noted that the veteran's accredited representative 
had recently pointed out that neither the RO nor a VA 
examiner had ever considered the question of whether the 
veteran's claimed bilateral hip disorder had been aggravated 
beyond its natural course by his service-connected right 
ankle disability.  For this reason, the Board determined that 
a remand was warranted, in order to allow a VA physician, as 
well as the RO, to consider this question.

Thereafter, in January 1999, the RO forwarded the veteran's 
medical records to another VA physician, Dr. S.T., in order 
to address the concerns raised by the Board.  In response, 
Dr. S.T. indicated she had read the appeal, and felt that 
Dr. W.'s statement very adequately answered all of the 
questions raised by the RO.  In addition, Dr. S.T. offered 
her conclusion that the veteran's avascular necrosis was not 
due to his service-connected ankle injury.

In March 2000, the Board once again remanded the veteran's 
case to the RO.  The Board determined that the RO had failed 
to obtain an opinion regarding the question of whether the 
veteran's claimed bilateral hip disorder had been aggravated 
beyond its natural course by his service-connected right 
ankle disability.  Instead, the RO obtained an opinion from 
Dr. S.T., in which she merely affirmed Dr. W.'s earlier 
conclusion that the veteran's service-connected right ankle 
disability did not cause his claimed bilateral hip 
replacements.

Thereafter, in compliance with the Board's remand 
instructions, the RO forwarded the veteran's claims folder to 
a VA physician, Dr. R.C., in order to obtain an opinion 
regarding the question of whether the veteran's claimed 
bilateral hip disorder had been aggravated by his service-
connected right ankle disability.  After reviewing the 
record, Dr. R.C. concluded that there was no question that 
the veteran suffered from severe degenerative joint disease 
of both hips, which required bilateral total hip 
replacements.  Dr. R.C. also concluded that, when all of the 
evidence is put together, it is at least as likely as not 
that the patient's hip problems were either caused by 
service-connected activity, or at least aggravated by it.  
The physician noted that it was extremely difficult to 
determine how such severe degenerative disease began and 
progressed, but that, given the timing, the veteran's 
service-connected activity must have played a part.  The 
physician also noted that it was extremely unlikely that the 
right ankle disability was the cause of the hip problem, but 
that it certainly played a role.  Dr. R.C. concluded that, in 
his estimate, the service-connected ankle disability 
contributed 30 percent to the hip problem. 

In a statement submitted in March 2001, the veteran 
reasserted that his claimed hip disability was part of the 
same degenerative process that led to his right ankle 
disorder.  In support of this claim, he pointed to various 
medical records showing that there was evidence of 
degenerative processes occurring in other joints throughout 
his body.

In May 2000, the RO again forwarded the claims folder to Dr. 
S.M., in order to obtain another opinion regarding the 
etiology of the veteran's claimed hip disability.  A response 
was subsequently received, in which the physician merely 
referred the RO to the notes she had previously submitted.  
The veteran's claims folder was subsequently returned to the 
Board.

Analysis

Preliminary Matters

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
provides that, upon receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the veteran was advised, by virtue of 
the Statement of the Case issued during the pendency of this 
appeal, of what the evidence must show in order to 
substantiate his claim for service connection.  Accordingly, 
the Board believes that VA has no outstanding duty to inform 
the veteran or his representative that any additional 
information or evidence is needed to substantiate his claim.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. § 5103).  

Furthermore, the Board finds that there is ample evidence of 
record on which to decide the claim.  As discussed above, 
this case was remanded by the Board on two previous occasions 
for the purpose of obtaining an expert medical opinion 
regarding the issue of whether the veteran's claimed 
bilateral hip disability was aggravated by his service-
connected right ankle disorder.  The record reflects that, 
after several attempts, an opinion regarding this question 
was finally obtain by the RO in March 2000.  As will be 
discussed in great detail below, the Board believes that this 
opinion is sufficient to warrant a grant of service 
connection for the veteran's claimed bilateral hip 
replacements.  Therefore the Board finds that all facts that 
are relevant to this issue have been properly developed and 
that no further action is required in order to comply with 
VA's duty to assist.  VCAA § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

Because the RO has not had the opportunity to adjudicate the 
veteran's claim pursuant to the new legislation, the Board 
has considered the applicability of Bernard v. Brown, 
4 Vet. App. 384, 393-394 (1993).  In Bernard, the Court held 
that, before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  As 
discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising his as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

As discussed above, this case was remanded for a second time 
by the Board in March 2000.  In accordance with the Board's 
remand instructions, the RO obtained the medical opinion from 
Dr. C., as outlined above.  However, there is no indication 
in the record that the RO subsequently issued a Supplemental 
Statement of the Case (SSOC).  In general, whenever 
additional evidence is associated with the claims folder 
pursuant to a remand by the Board, the RO must furnish an 
SSOC, unless the additional evidence is duplicative or not 
relevant to the issue on appeal.  38 C.F.R. §§ 19.31, 
19.37(a) (2000).  If additional evidence is of record that 
has not been addressed by the RO, the Board will usually 
remand the case to the agency of original jurisdiction for 
review and preparation of an SSOC.  In this instance, the 
Board has considered whether a remand is warranted, in order 
to allow the RO the opportunity to review the opinion of Dr. 
C., and to prepare an SSOC addressing this evidence.  
However, as alluded to above, the Board believes that the 
evidence of record is sufficient to warrant a grant of 
service connection for the veteran's claimed bilateral hip 
replacements.  Therefore, the Board also believes that a 
remand for the issuance of an SSOC is not necessary, as such 
a remand would only needlessly delay adjudication of the 
veteran's claim.  See Soyini, Sabonis, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

Discussion

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000).  In a claim for secondary 
service connection, the regulations provide that service 
connection shall be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1999).  Secondary 
service connection may also be warranted for a non-service-
connected disability when that disability is aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  In Allen, The Court held that, when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id. 
at 448.

At the outset, the Board notes that it is aware that a 
service-connection presumption exists for arthritis if 
manifested to a compensable degree of 10 percent within one 
year of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  
However, in this case, there is no competent medical evidence 
of record showing that the veteran's degenerative arthritis 
of the hips manifested within one year of his separation.  
Although the May 1997 VA examiner noted that the veteran's 
degenerative arthritis in the hips developed during service, 
this examiner appears to have based that conclusion entirely 
upon the veteran's own reports of having developed the 
disability during service.  In his report, the VA examiner 
specifically noted that he did not have access to any of the 
veteran's medical records or to his claims folder.  As noted 
above, although the veteran reported at that time that this 
disability developed in service, there is no competent 
evidence of record to support this assertion.

In fact, the private medical records submitted by the veteran 
show that he first complained of hip problems in 1995, over 
six years following his discharge from service.  Dr. W. 
specifically noted that a bone scan conducted in November 
1988 failed to reveal any evidence of a disease process 
present in the veteran's hips.  The Board is not required to 
accept the credibility of a medical opinion which is based 
upon an inaccurate factual history.  See Reonal v. Brown, 
5 Vet. App. 458 (1993).  For this reason, the Board finds the 
opinion of the May 1997 VA examiner to be of no probative 
value.  Furthermore, the Board finds that the competent and 
probative evidence shows that the veteran's degenerative 
arthritis of the hips did not manifest within one year of his 
discharge from service.

The veteran is seeking service connection for the residuals 
of bilateral hip replacements.  He has advanced two separate 
theories, both based upon secondary service connection, see 
38 C.F.R. § 3.310.  First, he essentially contends that his 
degenerative arthritis of both hips developed secondary to 
his service-connected right ankle disorder.  Second, he 
contends that his bilateral hip disorder was aggravated 
beyond its natural course by his service-connected right 
ankle disorder.  See Allen, supra.

With respect to the veteran's first contention, that his 
bilateral hip disorder developed secondary to his service-
connected ankle disorder, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
In reaching this conclusion, the Board has found the most 
probative evidence of record to be the opinions of Drs. W., 
S.M., and R.C.  In his February 1998 statement, Dr. C. 
thoroughly discussed the veteran's documented medical 
history, and concluded that the degenerative arthritis in the 
veteran's hips developed secondary to avascular necrosis.  
Dr. C. further found that the veteran's degenerative 
arthritis of the hips was unrelated to his service-connected 
ankle disorder.  Although that physician acknowledged that 
long term mechanical stress from one joint can cause 
degenerative arthritis to develop in another joint, Dr. C. 
concluded that both the veteran's young age and the rapid 
progression of his hip problems went against the notion that 
his ankle disorder caused degenerative arthritis to develop 
in his hip.  On three subsequent occasions, Dr. S.M. also 
reviewed the veteran's claims folder, and expressed her 
agreement with Dr. W.'s opinion.  Similarly, in his March 
2000 statement, Dr. R.C. also found that it was unlikely that 
the veteran's right ankle problem caused his bilateral hip 
disease.  In light of these statements, the Board believes 
that the preponderance of the evidence is against the 
veteran's claim that his service-connected bilateral hip 
disorder developed secondary to his service-connected ankle 
disorder.

In support of his contention, the veteran pointed to the July 
1997 letter of Dr. J.M., his private physician.  In that 
letter, Dr. J.M. appears to be asserting that the veteran's 
bilateral hip disease and his right ankle disorder are part 
of the same overall disease process.  With respect to this 
letter, the Board notes that the "treating physician rule," 
which gives the opinions of treating physicians greater 
weight in evaluating medical evidence has been rejected in 
the context of veterans' benefits claims.  See Van Slack v. 
Brown, 5 Vet. App. 499 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467, 473 (1993).  However, although the Court has 
specifically rejected the treating physician rule, the Board 
is cognizant that we are obligated to articulate reasons or 
bases for rejecting the medical opinion of a treating 
physician.  See Guerrieri, 4 Vet. App. at 470-1.  

Although Dr. J.M. believes that the degenerative arthritis 
present in the veteran's hips and right ankle are part of the 
same overall disease process, the Board notes that this 
physician appears to have based his conclusion only upon his 
recent treatment of the veteran, and without access to his 
documented medical history.  For this reason, the Board finds 
the opinion of the three VA physicians noted above, who each 
had access to the veteran's claims folder, to be more 
probative in regard to his claim.  As discussed above, Drs. 
W., S.M., and R.C., all reviewed the veteran's claims folder 
and found that it was unlikely that the degenerative 
arthritis in his hips was caused by his service-connected 
ankle disorder.

Although the veteran may believe that his degenerative 
arthritis of both hips was caused by the degenerative 
arthritis of the right ankle, it is now well established in 
the law that the veteran, as a layperson, is not qualified to 
render medical opinions regarding diagnoses or etiology of 
medical disorders, and his opinion is entitled to no weight 
or probative value.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran's claimed bilateral hip disorder was caused by his 
service-connected right ankle disorder.  Thus, the Board will 
now turn to the veteran's second contention, which is that 
his bilateral hip disorder was aggravated beyond its natural 
course by his service-connected ankle disorder.

Having reviewed the complete record, the Board believes that 
the competent and probative evidence of record supports a 
finding that the veteran's claimed bilateral hip disorder was 
aggravated by his service-connected ankle disorder.  Although 
Dr. R.C. found that it was unlikely that a causal 
relationship existed between the two disabilities, the 
physician also found that the ankle disorder "certainly" 
had some role in intensifying the bilateral hip problem.  In 
fact, Dr. R.C. specifically concluded that the ankle disorder 
contributed to 30 percent of the hip problem.  There is no 
contrary medical evidence of record.  Although Drs. W. and 
S.M. offered opinions regarding the origin of the veteran's 
bilateral hip disorder, neither physician appears to have 
specifically addressed the issue of aggravation.  Similarly, 
the Dr. J.M. and the May 1997 VA examiner also failed to 
address this specific question of aggravation in their 
reports.

Therefore, we conclude that the evidence of record, although 
not preponderating in support of the claim, at least raises 
an issue of a reasonable doubt, the benefit of which should 
be resolved in the appellant's favor.  Granting the veteran 
the benefit of the doubt, the Board concludes that it is at 
least as likely as not in this case that the veteran's non-
service-connected bilateral hip disorder has been aggravated 
by his service-connected right ankle disorder.  Accordingly, 
the Board concludes that service connection for the residuals 
of bilateral hip replacements is warranted, to the extent 
that such disabilities were aggravated by his service-
connected right ankle disorder.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 3.310(a); Allen, supra.  It will be the 
responsibility of the RO to determine the appropriate 
evaluation to be assigned for compensation purposes.  


ORDER

Service connection for the residuals of bilateral hip 
replacements is granted, to the extent that such disabilities 
were aggravated by a service-connected right ankle disorder.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

